RowEEE, C. J.
While it is always competent to show that a witness is hostile to a party against whom he is called, yet if that hostility is sought to be shown by his oral statements out of court, as it was here, it is not error to require a foundation to be laid by inquiring of the witness on the stand, with particularity of time, place, and occasion, whether he made the statements or not. State v. Glynn, 51 Vt. 577. It not appearing that such foundation was laid, no error is shown.
The court sufficiently charged that each offence must be found on the evidence that particularly related to it.
The other questions are like some of those in State v. Barr and Pianfetti, ante. p. 97, and are decided against the respondent.

Judgment that there is no error, and that the respondent take nothing by his exceptions. Let execution be done.